STONE, C. J.
— The account required to be taken and adjusted in this case is complicated, and necessarily involves the consideration of questions more or less equitable in their nature. We do not think it possible for a court of law to do justice between the parties. Only a chancery court can properly adjust the matters of account, as they must present themselves under the letting shown in this record.— Vincent v. Rogers, 30 Ala. 471; Farris v. Houston, 78 Ala. 250. For the reason stated, without reference to the relative rights of the parties, or to the true state of the account, the jury should have been instructed to find for the defendant.
The sale and purchase at tax-sale vested no title in Jackson. Still, it was a payment of the taxes due for that year on the lands, and, to that extent, benefited those entitled to the freehold. — Bailey v. Campbell, ante, 342. In taking the account, Jackson should be allowed a credit for the taxes he has paid on the lands. — Sess. Acts, 1878-9, p. 9, § 3. The heirs in this proceeding, which must be assimilated to a bill to redeem, must be required to do equity. The assessment in that case was irregular, and for that reason, if for no other, the sale conveyed no title. — Carlisle v. Watts, 78 Ala. 486.
The Circuit Court erred in the charge given.
Reversed and remanded.